Fourth Court of Appeals
                             San Antonio, Texas
                                   January 9, 2018

                                No. 04-17-00717-CR

                             Wayne Edward WEIRICH,
                                    Appellant

                                           v.

                                The STATE of Texas,
                                      Appellee

          From the 216th Judicial District Court, Gillespie County, Texas
                              Trial Court No. 6261
                 Honorable N. Keith Williams, Judge Presiding


                                   ORDER
         The clerk’s record was originally due December 5, 2017, but was not
filed. The clerk of this court sent a notice to the trial court clerk, stating the record
was late and requesting that the record be filed by January 4, 2018. See TEX. R.
APP. P. 37.3(a)(1) (requiring the appellate clerk to notify the official responsible
for filing the record that the record is late), 35.3(a) (providing “[t]he trial court
clerk is responsible for preparing, certifying, and timely filing the clerk’s
record”). We received no response to our letter.

         We therefore order the trial court clerk, Jan Davis, to file the clerk’s
record in this court no later than February 8, 2018. If the clerk’s record is not
timely filed, a show cause order shall issue directing the trial court clerk to appear
before this court and show cause why they should not be held in contempt for
failing to file the record. See id. R. 37.3(a)(1) (requiring us to “make whatever
order is appropriate to avoid further delay and to preserve the parties’ rights”).

        We further order the clerk of this court to cause a copy of this order to be
served on the trial court clerk by certified mail, return receipt requested, and by
regular United States mail. Because the trial and appellate courts are jointly
responsible for ensuring that the appellate record is timely filed, the clerk of this
court shall also cause a copy of this order to be served upon the trial court. See id.
R. 35.3(c).
                                              _________________________________
                                              Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of January, 2018.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court